PER CURIAM.
The appellants, the makers and/or guarantors on two promissory notes, appeal a final summary judgment entered in favor of the appellee, Federal Financial Company, a successor in interest to the Resolution Trust Corporation (“RTC”). Based upon our careful review of the undisputed record evidence before us, we conclude that the trial court correctly determined, as a matter of law, that both notes were negotiable instruments pursuant to section 673.1041(1), Florida Statutes (1995); and that the appellee, as successor to the RTC, was entitled to federal holder in due course status so as to bar all personal defenses raised by the appellants to this cause. See Kasket v. Chase Manhattan Mortgage Corp., 695 So.2d 431, 435 (Fla. 4th DCA 1997); Smania v. Mundaca Inv. Corp., 629 So.2d 242, 244 (Fla. 3d DCA 1993); Lassiter v. Resolution Trust Corp., 610 So.2d 531, 537 (Fla. 5th DCA 1992); see also Federal Deposit Ins. Corp. v. Bledsoe, 989 F.2d 805, 810-11 (5th Cir.1993); Resolution Trust Corp. v. Jet Stream, Ltd., 790 F.Supp. 1130, 1137-38 (M.D.Fla.1992). We therefore affirm.
Affirmed.